Case 6:20-cr-00171-MJJ-PJH Document 113 Filed 08/17/21 Page 1 of 2 PageID #: 388




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                             LAFAYETTE DIVISION


 UNITED STATES OF AMERICA                       CASE NO. 6:20-CR-00171-01

 VERSUS                                         JUDGE JUNEAU

 RUSTY ROSS HONORE (01)                         MAGISTRATE JUDGE PATRICK J.
                                                HANNA



                  REPORT AND RECOMMENDATION ON
   FELONY GUILTY PLEA BEFORE THE UNITED STATES MAGISTRATE JUDGE

       Pursuant to Title 28, United States Code, Section 636(b), and with the written

 and oral consent of the defendant, this matter has been referred by the District Court

 for administration of guilty plea and allocution under Rule 11 of the Federal Rules

 of Criminal Procedure.

       This cause came before the undersigned United States Magistrate Judge for a

 change of plea hearing and allocution of the defendant, Rusty Ross Honore, on July

 21, 2021. The defendant was present with his counsel, Kevin Stockstill. The

 government was represented by Assistant United States Attorney Daniel McCoy.

       After the hearing, and for the reasons orally assigned, it is the finding of the

 undersigned that the defendant is fully competent, that his plea of guilty is knowing

 and voluntary, and that his guilty plea to Count 1 is fully supported by a written

 factual basis for each of the essential elements of the offense.
                                            1
Case 6:20-cr-00171-MJJ-PJH Document 113 Filed 08/17/21 Page 2 of 2 PageID #: 389




       Additionally, the defendant voluntarily waived the fourteen-day objection

 period that would otherwise be available under 28 U.S.C. § 636. (Rec. Doc. 104).

       Therefore, the undersigned United States Magistrate Judge recommends that

 the District Court ACCEPT the guilty plea of the defendant, Rusty Ross Honore,

 in accordance with the terms of the plea agreement filed in the record of these

 proceedings, and that Rusty Ross Honore be finally adjudged guilty of the offense

 charged in Count 1.

       THUS DONE AND SIGNED in chambers, at Lafayette, Louisiana on this 17th

 day of August, 2021.



                          ______________________________________
                          PATRICK J. HANNA
                          UNITED STATES MAGISTRATE JUDGE




                                         2
